Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-16-00372-CR

                              Ricardo CORONADO,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 399th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2014CR8371
                    Honorable Ray Olivarri, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED August 3, 2016.


                                         _________________________________
                                         Marialyn Barnard, Justice